DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 09/09/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  
As to claim 13, 
 the limitation “the GC column cage” lacks explicit antecedence, the Examiner suggesting “a gas chromatography column cage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
 the limitation “engagement with a second portion of the gas chromatography column cage” references a column cage without first introducing said cage or its relationship to the union, as well as further confusingly referencing a second portion thereof without referencing a first portion or the relationship between the portion(s) and said cage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 12-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited  Nielsen et al (US 20180100837 A1; hereafter “Nielsen”) in view of newly cited Kirby et al (US 20150323509 A1; hereafter “Kirby”).

    PNG
    media_image1.png
    671
    343
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Nielsen teaches a gas chromatography union (fig. 3, union 212) (Abstract “gas chromatography”) comprising:
a first port (first port of union 212);
a second port (second port of union 212) in fluid communication with the first port (first port of union 212).



    PNG
    media_image2.png
    487
    691
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    424
    319
    media_image3.png
    Greyscale

Kirby teaches a first pair of wings (wings of column clip 702) defining a first recess (recess formed between wings of column clip 702).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirby’s column clip with Nielsen’s column union thereby providing means for handling the column component and/or for attaching/retaining said component in cooperation with another chromatography component.
While the above is a broad interpretation that a modular union clip combination reasonably meets the claims, for compact prosecution and further analysis the Examiner acknowledges that Nielsen as modified by Kirby does not explicitly teach wherein Nielsen’s union and Kirby’s clip is integral (i.e., wherein the union comprises said clip as an integral non-modular component).
However, the Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to include a clip as part of a component, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so make integral for the expected advantages of decrease labor in assembly and/or for more secure connection thereto.

	
Regarding independent claim 12,
 Nielsen teaches a union (fig. 3, union 212) comprising:
a first port (first port of union 212);
a second port (second port of union 212) in fluid communication with the first port (first port of union 212).
Nielsen does not reasonably teach in view of the instant disclosure wherein the union comprises at least a first protrusion defining a first recess in figure 3.
Kirby teaches at least a first protrusion (protrusion of column clip 702) defining a first recess  (recess formed by protrusion of column clip 702).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirby’s column clip with Nielsen’s column union thereby providing means for handling the column component and/or for attaching/retaining said component in cooperation with another chromatography component.
While the above is a broad interpretation that a modular union clip combination reasonably meets the claims, for compact prosecution and further analysis the Examiner acknowledges that Nielsen as modified by Kirby does not explicitly teach wherein Nielsen’s union and Kirby’s clip is integral (i.e., wherein the union comprises said clip as an integral non-modular component).
However, the Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to include a clip as part of a component, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so make integral for the expected advantages of decrease labor in assembly and/or for more secure connection thereto.

Regarding independent claim 17,
 Nielsen teaches a coupler (fig. 3, union 212) comprising:
a first port (first port of union 212);
a second port (second port of union 212) in fluid communication with the first port (first port of union 212).
Nielsen does not teach wherein the union coupler comprises a first connector positioned on a portion of a surface of the coupler.
Kirby teaches at least a first connector (fig. 29N, column clip 702) positioned on a portion of a surface (surface of column assembly 600) of a couplable column component (fig. 29N, column assembly 600).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirby’s column clip with Nielsen’s column union thereby providing means for handling the column component and/or for attaching/retaining said component in cooperation with another chromatography component.
While the above is a broad interpretation that a modular union clip combination reasonably meets the claims, for compact prosecution and further analysis the Examiner acknowledges that Nielsen as modified by Kirby does not explicitly teach wherein Nielsen’s union and Kirby’s clip is integral (i.e., wherein the union comprises said clip as an integral non-modular component).
However, the Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to include a clip as part of a component, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so make integral for the expected advantages of decrease labor in assembly and/or for more secure connection thereto.

Regarding claim 3, which depends on claim 1,
 Nielsen as modified by Kirby (see analysis of independent claim) suggests wherein the first recess (Kirby, recess formed between wings of column clip 702) is positioned at an angle of from about 45 degrees to about 270 degrees relative to at least one of the first port (first port of union 212) or the second port (second port of union 212).

Regarding claim 14, which depends on claim 12,
 Nielsen as modified by Kirby (see analysis of independent claim) suggests wherein the first recess (Kirby, recess formed between wings of column clip 702) is at an angle of from about 45 degrees to about 270 degrees relative to at least one of the first port (first port of union 212) or the second port (second port of union 212).

Regarding claim 4, which depends on claim 1,
 Nielsen teaches wherein each of the first port (first port of union 212) and second port (second port of union 212) include at least a substantially conical section (conical section of ports of union 212).

Regarding claim 5, which depends on claim 1,
 Nielsen teaches wherein each of the first port (first port of union 212) and second port (second port of union 212) include at least one substantially conical section (conical section of ports of union 212) and at least one substantially cylindrical section (cylindrical section of union 212).

Regarding claim 13, which depends on claim 12,
 Nielsen as modified (see analysis of independent claim) suggests wherein the first recess (Kirby, recess formed between wings of column clip 702) defines an internal geometric shape that allows (so capable of being so clipped) the union (fig. 3, union 212) to be integrated into an GC column cage.
Nielsen as modified does not teach integrated into a GC column cage.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987), see MPEP 2144(II). In the present case, secondary reference Kirby’s clip is capable of so clipping to a GC column cage, and further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize said column clip for clipping to a column cage for the expected benefits of stabilization therewith.

Regarding claim 18, which depends on claim 17,
 Nielsen as modified by Kirby (see analysis of independent claim) suggests wherein the first connector (Kirby’s clip) is one of a friction-fit connector or a snap-fit connector.

Claim(s) 8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Nielsen in view of newly cited Kirby and in further view of newly cited Agilent catalog LC Capillary Supplies Selection Guide (hereafter “Agilent”).
Regarding claim 8 and claim 16 and claim 19, where claim 8 depends on claim 1 and where claim 16 depends on claim 12 and where claim 19 depends on claim 17,
 Nielsen is silent to further comprising (language of claim 8) an indicator that indicates a size of columns that the chromatography union is capable of coupling to one another, (language of claim 16) further comprising an indicator that indicates a size of columns that the union is capable of coupling to one another, and (language of claim 19) further comprising an indicator that indicates a size of columns that the coupler is capable of connecting to one another

    PNG
    media_image4.png
    472
    829
    media_image4.png
    Greyscale

Agilent teaches a color indicator that indicates a sizing of a chromatography component (page 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Agilent’s coding indicator of sizing with Nielsen’s union for the expected and conventional utility of quick and easy identification of Nielsen’s union and thereby the sizing of possible couplings. The Examiner additionally takes Official Notice that it is conventional to include on commercial components a unique model/serial/part number, and that thereby an ordinary artisan may identify either by memory—or by looking up in a catalog to know—the appropriate characteristic and use thereof (in the case of a connector, an ordinary artisan would identify the sizing).

Claim(s) 9-11 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Nielsen in view of newly cited Kirby and in further view of newly cited Chromalytic Technology catalog of GC ACCESSORIES (hereafter “Chromalytic”).

Regarding claim 9 and claim 10 and claim 11, where claim 9 depends on claim 1 and where claim 10 depends on claim 9 and where claim 11 depends on claim 10,
 Nielsen does not teach (limitation of claim 9) a third port in fluid communication with the first port and the second port. (limitation of claim 10) wherein the third port is co-planar with both the first port and the second port, and (limitation of claim 11) wherein the third port is perpendicular to both the first port and the second port.

    PNG
    media_image5.png
    183
    225
    media_image5.png
    Greyscale

Chromalytic teaches a tee union (shown above for convenience) comprising (limitation of claim 9) a third port in fluid communication with a first port and the second port, (limitation of claim 10) wherein the third port is co-planar with both the first port and the second port, and (limitation of claim 11) wherein the third port is perpendicular to both the first port and the second port (page 1 Swagelok® Fittings (Brass & Stainless Steel)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a three port connection—as supported by Chromalytic’s commercially available gas chromatography tee union—for Nielsen’s union thereby providing connection to an additional port for additional fluid control and/or diversion as is well known in the art.

Regarding claim 6 and claim 7, where each depends on claim 1,  
 Nielsen is silent to the union (claim 6 limitation) comprising a material having a thermal conductivity of less than about 250                         
                            
                                
                                    W
                                
                                
                                    m
                                    *
                                    K
                                
                            
                        
                      and  wherein the union (claim 7 limitation) consists of stainless steel.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of forming Nielsen’s union from a low thermally conductive material—such as stainless steel—as is conventionally known in the art (Examiner takes Official Notice that stainless steel is a common union material; Examiner further notes that stainless steel is well known to have a thermal conductivity substantially and significantly less than 250                         
                            
                                
                                    W
                                
                                
                                    m
                                    *
                                    K
                                
                            
                        
                     ), and which would provide the expected benefits of temperature stabilization to the surrounding temperature, and more particularly with regards to stainless steel would provide a strong inert metal which is corrosion resistant and would increase the longevity.
The Examiner additionally notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, only ordinary skill in the art is required to determine the preferred material qualities of the union—including the thermal conductivity—and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so optimize by the chosen material the conductivity thereof for purposes inclusive of temperature stability.
Furthermore, and as factual evidence supporting the above assertion, Restek teaches a commercially available stainless steel union (page 1 Swagelok® Fittings (Brass & Stainless Steel), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Restek’s stainless steel union material with Nielsen’s union for the aforementioned advantages.

Claim(s) 2, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Nielsen in view of newly cited Kirby and in further view of newly* cited Albonico et al (US 20200386139 A1; hereafter “Albonico”).
*corresponds to Applicant cited WIPO document

Regarding claim 2, which depends on claim 1,
 Nielsen as modified by Kirby does not teach a second pair of wings defining a second recess adapted for engagement with a second portion of the gas chromatography column cage.

    PNG
    media_image6.png
    659
    479
    media_image6.png
    Greyscale

Albonico teaches a clip (fig. 7, clip 18) comprising at least two pairs of wings each defining a recess (fig. 7, snap-in receptacles 20) for engagement with another component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Albonico’s additional recesses with Nielsen’s modified (by Kirby) union thereby providing additional means for engagement including for engaging with a plurality of components and/or for varying the angle of engagement and thus increasing versatility, utility, and/or convenience.
Nielsen as modified does not teach wherein the engagement is with a GC column cage.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987), see MPEP 2144(II). In the present case, secondary reference Kirby’s clip is capable of so clipping to a GC column cage, and further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize said column clip for clipping to a column cage for the expected benefits of stabilization therewith.

Regarding claim 15, which depends on claim 12,
 Nielsen as modified by Kirby does not teach further comprising at least a second protrusion defining a second recess.
Albonico teaches a clip (fig. 7, clip 18) comprising at least two protrusions each defining a recess (fig. 7, snap-in receptacles 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Albonico’s additional recesses with Nielsen’s modified (by Kirby) union thereby providing additional means for engagement including for engaging with a plurality of components and/or for varying the angle of engagement and thus increasing versatility, utility, and/or convenience.

Regarding claim 20, which depends on claim 17,
 Nielsen as modified by Kirby does not teach further comprising a second connector positioned on a portion of the surface of the coupler.
Albonico teaches a clip (fig. 7, clip 18) comprising at least two connectors (fig. 7, snap-in receptacles 20) positionable on a portion of a surface of a fluid duct (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Albonico’s additional recesses with Nielsen’s modified (by Kirby) union thereby providing additional means for engagement including for engaging with a plurality of components and/or for varying the angle of engagement and thus increasing versatility, utility, and/or convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856